Citation Nr: 0631094	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  02-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by malnutrition.

2.  Entitlement to service connection for traumatic arthritis 
of the feet and knees.

3.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WINTESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had military service from January 1943 to 
December 1945.  He was a prisoner of war (POW) of the German 
government from January 11, 1944 to June 14, 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the RO denied the veteran's 
claims for service connection for malnutrition and traumatic 
arthritis.  By that same rating action, the RO awarded 
service connection for PTSD, and assigned an initial 
disability rating of 30 percent, effective from July 17, 
2000.  The veteran has perfected a timely appeal with the 
July 2001 rating action to the Board. 

In July 2004, the Board remanded the veteran's claims to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate review.  In the Introduction section of the remand, 
the Board requested that the RO take appropriate action with 
respect to the veteran's newly raised issues of entitlement 
to service connection for bowel disability (including 
residuals of diverticulitis), and whether new and material 
evidence had been received to reopen a claim for service 
connection for kidney disability.  A review of the claims 
file reflects that no further action was undertaken by the RO 
with respect to the aforementioned claims.  Thus, the RO is 
again requested to take appropriation action with respect to 
the newly raised issues of entitlement to service connection 
for bowel disability (including residuals of diverticulitis), 
and whether new and material evidence had been received to 
reopen a claim for service connection for kidney disability.

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected PTSD, the issue 
has been framed as that listed on the front page of this 
decision. See Fenderson v. West, 12 Vet. App. 119, 1250126 
(1999).  

According to the evidence on file, a Motion To Advance On The 
Docket (AOD) was granted by the undersigned Veterans Law 
Judge in September 2006, due to the veteran's advancing age 
pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran was a POW of the German governement from 
January 11, 1944 to June 14, 1945.

2.  In a written response to a March 2006 Supplemental 
Statement of the Case, the veteran indicated that he had 
never made a claim for service connection for traumatic 
arthritis of the feet and knees, but only for [traumatic 
arthritis of] the back.  

3.  By a March 2006 rating action, the RO granted service 
connection for traumatic arthritis of the lumbar spine 
without disc narrowing and assigned an initial disability 
rating of 20 percent, effective July 17 2000.

4.  There is no competent medical evidence demonstrating that 
the veteran currently has a disability manifested by 
malnutrition, to include anemia. 

5.  The veteran's PTSD is manifested by occasional decrease 
in work efficiency and intermittent periods of an inability 
to perform occupational tasks.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant as to the issue of entitlement to service 
connection for traumatic arthritis of the knees and feet have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).

2.  A disability manifested by malnutrition, to include 
anemia, was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

3.  An initial disability rating in excess of 30 percent for 
PTSD from July 17, 2000 is not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002);
38 C.F.R §§ 4.1, 4.3, 4.126, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Substantive Appeal for Service Connection 
for Traumatic Arthritis of the knees and Feet

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).

38 C.F.R. § 20.204(b) provides that an appellant's withdrawal 
must be reduced to a writing, include the appellant's name 
and file number, and identify the issues being withdrawn, or 
state that the appeal is being withdrawn in its entirety.  
This section also provides that the withdrawal must be filed 
with the agency of original jurisdiction unless the claims 
folder has been transferred to the Board.  Further, pursuant 
to 38 C.F.R. § 20.204(c), a withdrawal of an appeal is deemed 
a withdrawal of the Notice of Disagreement and the 
Substantive Appeal.

In this appeal, on VA Form 21-4138, Statement in Support of 
Claim, dated in July 2000, the veteran requested service 
connection for "traumatic arthritis."  Thereafter, by a 
July 2001 rating action, the RO denied service connection for 
traumatic arthritis.  In his Notice of Disagreement, received 
by the RO in July 2002, the veteran disagreed with the denial 
of service connection for "traumatic arthritis."  In July 
2002, the RO issued a Statement of the Case that addressed 
the issue of entitlement to service connection for traumatic 
arthritis.  The veteran filed a Substantive Appeal at the RO 
that addressed the aforementioned issue in August 2002.  

By a March 2006 rating action, the RO granted service 
connection for traumatic arthritis of the lumbar spine 
without disc narrowing and assigned an inial 20 percent 
evaluation, effective July 17, 2000.  In a March 2006 
Supplemental Statement of the Case (SSOC), the RO re-
characterized the issue as entitlement to service connection 
for arthritis of the knees and feet--this was based on 
evidence of X-ray evidence arthritis of the knees, back and 
feet upon evaluation by VA in January 2006 and the award of 
service connection for traumatic arthritis of the lumbar 
spine.  Thereafter, in a written response to the RO's March 
2006 SSOC, the veteran stated that he had never claimed 
service connection for arthritis for his knees and feet, but 
only for [traumatic arthritis of] his back, and that he had 
previously discussed this fact with a VA representative.

The Board finds the veteran's March 2006 written response to 
the March 2006 SSOC clearly expresses a desire to withdrawal 
his appeal with respect to the issue of entitlement to 
service connection for traumatic arthritis of the knees and 
feet.  In this regard, the March 2006 written response stated 
the veteran's name and file number, and, as noted above, was 
in direct response to a March 2006 SSOC-wherein the RO re-
characterized the issue as entitlement to service connection 
for arthritis of the knees and feet--and March 2006 rating 
action--wherein the RO awarded service connection for 
traumatic arthritis of the lumbar spine without disc 
narrowing and assigned an initial 20 percent disability 
rating, effective July 17, 2000.  For these reasons, the 
Board determines that there is no longer a question or 
controversy remaining with respect to the issue of 
entitlement to service connection for traumatic arthritis of 
the knees and feet and, therefore, the appeal of this issue 
is dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must inform 
the claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In a July 2004 letter, VA informed the appellant of the 
criteria that he needed to demonstrate in order to prevail on 
his claims of entitlement to service connection for a 
disability manifested by malnutrition and an initial 
disability rating greater than 30 percent for PTSD.  He was 
asked to submit or identify evidence relevant to his claims, 
including a statement from a doctor (private or VA) 
reflecting that he had malnutrition that was caused by an 
event(s) that began during service, to include his internment 
as a POW.  The veteran was also requested to submit medical 
evidence reflecting demonstrating that his service-connected 
PTSD had increased in severity.  The appellant was informed 
that VA would make reasonable efforts to assist him in 
getting evidence, including service medical records, VA out-
patient treatment records and examination reports, or 
relevant records held by any government agencies.  He was 
also informed that it was his responsibility to submit all 
records not in the possession of a Federal agency, which 
included any records in his possession.  

Thus, the discussion contain in the July 2004 letter 
furnished the appellant notice of the types of evidence he 
still needed to send to VA, the types of evidence that VA 
would assist in obtaining, and in effect requested that the 
appellant provide VA with or identify any additional sources 
of evidence that he possessed or knew of that could help to 
substantiate his claims of entitlement to service connection 
for a disability manifested by malnutrition and a disability 
rating greater than 30 percent for PTSD, effective from July 
17, 2000.

Although the July 2004 notice required by the VCAA may not 
have been provided until after the RO adjudicated the 
veteran's claims in July 2001 "the appellant [was] provided 
the content-complying notice to which he [was] entitled."  
Pellegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
The Board observes that the RO provided notice of the latter 
two elements in an April 2006 letter to the veteran, which 
addressed the award of service connection for traumatic 
arthritis of the lumbar spine---an issue that has not been 
developed for appellate consideration.  Despite the 
inadequate notice provided to the appellant with regards to 
disability rating(s) and effective date(s), the Board finds 
no prejudice to the appellant in processing with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  With regards to the veteran's claim of 
entitlement to service connection for a disability manifested 
by malnutrition, as the Board concludes below that the 
preponderance is against the aforementioned claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are, therefore, rendered moot. 
Concerning the claim of entitlement to a disability rating in 
excess of 30 percent for service-connected PTSD, the veteran 
has solely disagreed with the RO's assignment of an initial 
30 percent evaluation (see, Notice of Disagreement, received 
by the RO in June 2002).  By a July 2001 rating action, the 
RO granted service connection for PTSD, and assigned an 
initial disability rating of 30 percent, effective July 17, 
2000.  Since the veteran's claim for service connection for 
PTSD was granted, i.e., proven, and he was assigned an 
initial disability rating and effective date, section 5103(a) 
notice is no longer applicable.  As a result, even if there 
was notice error with respect to the duty to notify that 
occurred prior to the award of service connection and the 
assignment of a disability rating and effective date, because 
the veteran's claim has already been proven and the purpose 
of section 5103(a) has been satisfied, that error was 
nonprejudicial.  Therefore, for the circumstances of this 
case, 5103(a) notice is no longer required because the 
purpose that the notice is intended to service has been 
fulfilled.  Owens v. Nicholson, No. 04-1308, slip op. at page 
6 (quoting, Dingess v. Nicholson, 19 Vet. App. 473-494) 
(2006).  

The Board also finds that VA has met its duty to assist the 
appellant's with his claims of entitlement to service 
connection for a disability manifested by malnutrition and a 
disability rating in excess of 30 percent for PTSD.  In this 
regard, although the veteran's service medical records are 
not associated with the claims file--apparently they were 
lost during a 1973 fire at the National Personnel Records 
Center (NPRC)--the RO attempted to obtain alternative sources 
of in-service medical treatment of the appellant, to include 
Morning Reports and records from the Office of the Surgeon 
General (SGO).  In July 2004, NPRC indicated that there were 
no SGO reports of the appellant.  In an October 2005 letter 
to the veteran, the RO informed him that in order to submit a 
request for Morning Reports to NPRC, he needed to provide the 
name of his Company, Battery and Battalion.  The veteran did 
not provide the requested information.  In this regard while 
VA has a duty to assist the veteran in the development of his 
claim, the veteran has a duty to cooperate with VA.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  

In addition, post-service VA and private treatment and 
examination reports of the veteran are contained in the 
claims file.  Also, in November 2002, the veteran gave 
testimony in support of his claims at the RO in Pittsburgh, 
Pennsylvania.  Furthermore, in July 2004, the Board remanded 
the veteran's claims to the RO for further development 
including, but not limited to, scheduling him for VA 
examinations to determine the current severity of his PTSD 
and whether he had a disability manifested by malnutrition 
that was related to his military service, more specifically 
his interment as a German POW.  These examinations was 
performed by VA in October 2005 and January 2006, 
respectively.  

The appellant has not reported that any other pertinent 
evidence might be available to support his claims.  See Epps 
v. Brown, 9 Vet. App. 341, 344 (1996).  Therefore, the Board 
finds that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance. 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).

Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet with respect to the disabilities on 
appeal.

III.  Service Connection for Disability manifested by 
malnutrition

1.  General Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  If a condition 
noted during service is not shown to be chronic, then, 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. § 
3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Hence, in the absence of proof of a present 
disability, service connection may not be awarded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, under the law cited above, "[a] determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

As noted in the Introduction of the decision, the veteran in 
this case was a POW of the German government during World War 
II who was interned or detained for more than 30 days.  38 
C.F.R. § 3.1(y) (2005).  The applicable law provides that a 
veteran who was a former prisoner of war, was interned or 
detained for not less than 30 days, and had a disease listed 
at 38 C.F.R. § 3.309(c), which was manifested to a degree of 
10 percent or more at any time after discharge or release 
from active military service, shall be presumed to have 
incurred such disease in service even though there is no 
record of such disease during service. 38 C.F.R. § 3.307.  
Among the diseases listed under § 3.309(c) is malnutrition.  

2.  Analysis

The veteran maintains that he has a disability manifested by 
malnutrition as a result of his internment as a German POW 
during World War II.  The veteran was a POW of the German 
government from January 11, 1944 to June 14, 1945.

As noted earlier in the decision herein, the veteran's 
service medical records are unavailable as they were 
apparently destroyed in a 1973 fire at the NPRC.  Attempts by 
the RO to obtain Morning Reports and extracts from the SGO's 
office were unsuccessful.  The United States Court of Appeals 
for Veterans Claims has held that in cases where records once 
in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule 
where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
following analysis has been undertaken with this heightened 
duty in mind.

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
award of service connection for a disability manifested by 
malnutrition.  In reaching the foregoing determination, the 
record reflects that the veteran was examined by VA on two 
occasions in September 2000.  The report of one examination 
shows that the veteran presented as well-developed and well-
nourished; the examiner nevertheless diagnosed malnutrition 
secondary to being a POW.  Conversely, the second VA 
examination showed that the veteran was nutritionally intact 
with no pertinent deficits.  The VA examiner noted the 
absence of any apparent vitamin deficiencies or disease 
activity on physical evaluation of the veteran, but described 
the appellant's eyes as somewhat blood shot.  The examiner 
also stated that recent laboratory testing showed a slight 
decrease in hemoglobin levels.  

In view of the aforementioned conflicting VA opinions in 
September 2000 as to whether the veteran had malnutrition or 
any other nutritional deficiency, the Board requested, in its 
July 2004 remand directives, that the appellant be afforded 
another VA examination.  That examination was performed by a 
VA nurse practitioner, and reviewed by a VA physician, in 
January 2006.  

A review of the January 2006 VA examination report reflects 
that the nurse practitioner had reviewed the claims file 
prior to the examination.  The veteran gave a history of 
having lost approximately forty-five pounds during his 
internment as a POW during military service.  He related that 
approximately six months after his discharge from service, he 
experienced abdominal cramps and diarrhea that lasted twenty-
five to thirty years.  At the time of the January 2006 
evaluation, the veteran denied having any vomiting, episodes 
of hematemesis, dysphagia, nausea, and belly pain.  He 
described having experienced rare episodes of heartburn.  His 
bowel pattern for the previous several years had been formed 
stool without hematochezia or melena.  The veteran continued 
to have some urgency and incontinence episodes every six 
months.  

A physical evaluation of the appellant by VA in January 2006 
revealed a stable weight pattern (i.e., he weighted 190 
pounds, as compared to 185 pounds in mid-October 2003).  
Blood work obtained from the veteran revealed no current 
evidence of malnutrition.  At the close of the examination, 
the nurse practitioner stated that she had reviewed the 
veteran's case with a VA physician, who had also spent a lot 
of time with the appellant and his spouse.  The nurse 
practitioner opined that the veteran's blood work had been 
normal, with the exception of anemia, which was likely 
attributed to his kidney disease---the etiology of which was 
questionable-- however, diabetes and heart disease were most 
likely factors.
(Parenthetically, the Board observes that service connection 
has been established for coronary artery disease with 
hypertension and a history of atrial fibrillation, and that a 
60 percent disability rating has been assigned, effective 
from October 7, 2004).  

While a VA examiner diagnosed the veteran as having 
malnutrition secondary to being a POW, there was no current 
evidence of malnutrition--as evidenced by the appellant's 
blood work--when he was examined by VA in January 2006.  
While the VA nurse practitioner in January 2006 stated that 
the veteran had anemia that was related to his kidney 
disease--the etiology of which was "questionable"--and that 
the appellant's diabetes and heart disease were most likely 
factors, the Board finds such an opinion to be an 
insufficient basis to award service connection for anemia as 
a disability manifested by malnutrition as secondary to 
service-connected cardiovascular disability because the VA 
nurse practitioner's opinion is not definitive enough.  See, 
e.g., Perman v. Brown, 5 Vet. App. 237, 241 (1993).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(discussing inconclusively worded opinions using equivocal 
language such as may or may not be related to service).  

In this case, the VA nurse practitioner could only state that 
the etiology of the veteran's kidney disease was 
questionable.  And while an accurate determination of 
etiology is not a condition precedent to granting service 
connection-nor is definite etiology or obvious etiology-a 
doctor's opinion phrased in terms tantamount to "may or may 
not" be related to service, including via a service-connected 
disability (italics added), is an insufficient basis for 
awarding service connection.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Thus, in the absence of evidence of any evidence of 
a disability manifested by malnutrition, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

So in conclusion, for these reasons, the preponderance of the 
evidence is against the claim, meaning the benefit-of-the- 
doubt rule does not apply. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Thus, the 
claim for service connection for a disability manifested by 
malnutrition is denied.

III.  Initial Rating Claim-PTSD

1.  Relevant Laws and Regulations

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes. 38 C.F.R. § 4.27 (2005).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2005).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.  Because the veteran has appealed from an 
initial award, consideration must be given to whether a 
higher initial disability evaluation is warranted for any 
period of time since the award of service connection for 
PTSD, effective July 17, 2000.

In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms.  See 38 C.F.R. § 4.126 (2005).  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
experiencing.  See id.
The veteran's service-connected PTSD has been evaluated as 30 
percent disabling, effective July 17, 2000 under 38 C.F.R. § 
4.130 (Diagnostic Code 9411) (2005).  Under these criteria, a 
30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

2.  Analysis

The veteran contends, in essence, that his service-connected 
PTSD is more severely disabling than that reflected by the 
currently assigned 30 percent disability rating due to such 
symptoms as decreased energy and motivation, social isolation 
(i.e., feels closer to animals than to people that are 
closest to him), sleep disturbance (i.e., restless sleep-
flails about and cries out), increased irritability, startled 
response, and crowd avoidance (see, April 2001 and October 
2005 VA examination reports). 

The record is silent for complaint, treatment findings or 
diagnosis of PTSD or any other psychiatric condition prior to 
his initial claim for service connection for PTSD, received 
at the RO on July 17, 2000.

By a July 2001 rating action, the RO awarded service 
connection for PTSD, and assigned an initial disability 
rating of 30 percent, effective July 17, 2000.  In reaching 
their determination, the RO relied upon an April 2001 VA 
examination report.  A review of that examination report 
reflects the appellant was alert, oriented in all spheres, 
was in good contact with routine aspects of reality, and 
showed no signs or symptoms of psychosis.  He spoke in normal 
tones, although his rate and rhythm were some what impeded by 
his inability to choose the right words or to express himself 
in a very clear manner.  There was no indication of a formal 
thought disorder.  Memory and intellect were intact.  The 
veteran became tearful when he discussed his experiences, 
i.e., the death and dangers that he felt during his 
internment with the German government.  The examiner noted 
that the veteran was socially isolated and had trouble 
relating people around him and in expressing affection, which 
had become increasingly more difficulty.  Insight and 
judgement were unimpaired.  The examiner diagnosed the 
veteran as having PTSD, chronic, mild to moderate.  A Global 
Assessment of Functioning Score (GAF) of 60 was entered.  

An October 2005 VA examination report reflects that the 
veteran described symptomatology associated with his PTSD 
that is consistent with that previously reported in the 
decision herein.  The veteran stated that he had continued to 
work four hours a day as an attorney.  He related that he had 
been married to his spouse for over fifty years and that they 
had four daughters, two of which had been diagnosed with 
multiple sclerosis; one of the daughters lived with the 
veteran and his wife.  The veteran related that he did not 
have many friends, as most of them had past away.  He 
described becoming increasingly isolative over the previous 
years.  The veteran denied undergoing any psychiatric 
treatment since his last VA examination, to include 
psychiatric hospitalizations and medications.  A mental 
status of the examination was essentially normal.  The 
examiner entered an Axis I diagnosis of moderate PTSD.  A GAF 
of 60 was recorded.  

It was the conclusion of the VA psychologist in October 2005 
that the veteran's symptoms appeared to have worsened 
slightly, as evidence by his increased irritability and low 
motivation.  Despite the foregoing, the psychologist also 
noted that the veteran had continued to function at a very 
high level and that working semed to help him cope with his 
problems.  The psychologist determined that the severity of 
the veteran's psychiatric symptoms alone would not render him 
unemployable.  

The Board finds, for reasons discussed below, that the 
veteran is not entitled to an initial evaluation greater than 
30 percent for his PTSD, effective July 17, 2000.  In 
reaching the foregoing conclusion, the Board notes that VA 
clinical evidence of record for the period in question 
clearly demonstrates that the veteran experienced anxiety, a 
depressed mood, sleep impairment, low motivation, and 
increased irritability as a result of his service-connected 
PTSD.  While a VA psychologist in October 2005 determined 
that the veteran's PTSD symptoms had slightly worsened--as 
demonstrated by increased irritability and low motivation--
this is not supported by the other clinical evidence of 
record.  In this regard, although the veteran might have had 
some of the symptomatology needed for an increased evaluation 
of 50 percent under the rating criteria--such as disturbances 
in mood and a tearful affect upon evaluation by VA in April 
2001--there is no evidence of panic attacks more than once a 
week, impaired abstract thinking or circumstantial, 
circumlocutory, or stereotyped speech, or near-continuous 
depression affecting the ability to function independently.  
Furthermore, while the veteran experienced some impairment in 
his social relationships during the period in question (i.e., 
he reported becoming increasing isolative over the years, 
when evaluated by VA in October 2005), the same VA 
psychologist determined that the severity of his psychiatric 
symptoms alone did not render him unemployable.  This opinion 
is corroborated by the fact that the veteran has continued 
working as an attorney, albeit only a few hours a day (i.e., 
four hours as reported by the veteran during an October 2005 
VA examination).  In addition, the fact also remains that 
during the period in question, the veteran maintained a good 
relationship with his wife of over fifty years and four 
daughters, one of which lived with the veteran and his 
spouse.  In addition, the veteran denied any psychiatric 
treatment, hospitalizations or medications for his PTSD 
symptoms.  

VA examiners in April 2001 and October 2005 have assigned the 
appellant a GAF score of 60.  In this regard, a GAF score of 
51-60 is defined as some moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with co-workers).  
Consequently, the Board finds that a disability rating in 
excess of 30 percent is not warranted for the service-
connected PTSD, effective July 17, 2000.  The GAF score of 60 
assigned by VA in April 2001 and October 2005 supports this 
conclusion.  That score reflects "moderate" impairment in 
social and occupation functioning, which is not commensurate 
with a higher degree of social and industrial impairment as 
required for the assignment of disabiities rating greater 
than 30 percent in this veteran.  Consequently, the Board 
finds that no more than a 30 percent disability rating is 
warranted for PTSD, effective July 17, 2000.

3.  Conclusion

As the preponderance of the evidence is against the instant 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Finally, in 
evaluating this claim, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2005).  As indicated above, 
the veteran has maintained employment as an attorney.  
Therefore, the Board will not consider the question of 
entitlement to an extraschedular evaluation with respect to 
the instant claim on appeal.


ORDER

The appeal of entitlement to service connection for traumatic 
arthritis of the feet and knees is dismissed.

Service connection for a disability manifested by 
malnutrition, to include anemia is denied. 

Entitlement to an initial disability rating in excess of 30 
percent for PTSD, effective July 17, 2000 is denied. 



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


